DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al., (US 9,860,766 B1, herein “Pawar”), in view of Eksler et al., "Audio bandwidth detection in the EVS codec," 2015 IEEE Global Conference on Signal and Information Processing (GlobalSIP), 2015, pp. 488-492, doi: 10.1109/GlobalSIP.2015.7418243 (herein “Eksler NPL”) in view of Kang et al., “Improvement of Speech/Music Classification for 3GPP EVS Based on LSTM,” Symmetry 2018, 10, 605, doi:10.3390/sym10110605 (herein “Kang NPL”).
Regarding claim 1, Pawar teaches a computer-implemented method comprising (Pawar col. 1, ll. 13-14, col. 8, ll. 29-40, UE carries out the disclosed process, the UE being a computer device such as a cell phone or tablet computer) : 
establishing, by a user equipment (UE), and via a serving base station, a voice call using a first audio codec that provides a first audio bandwidth (Pawar fig. 2, col. 4, ll. 40-50, col. 5, ll. 2-10, col. 7, ll. 52-65, UE via the connection 34 to base station (BS) 32, engages in voice over IP (VoIP) communication and controls which voice codec is used for the communication, where by default, codecs will have a particular bandwidth as given by their specification, for example, col. 6, table 1 provides that the codes used include wideband (WB) codecs); 
generating, by the UE, and during the voice call, audio data based on sound in an environment of the UE (Pawar col. 5, ll. 47-61, the UE engages in voice communication which will include sound from the UE); 
determining, by the UE, and based at least in part on an analysis of the audio data, that (Pawar col.5, ll. 2-14, 37-61, the UE as an entity carrying out the process, determines the type of non-voice communication concurrent with the voice communication, using deep packet inspection (analysis of audio data) to determine a particular type of non-voice communication, where col. 5, l. 62 – col. 6, l. 10, including table 1, teaches that a mapping table provides the various non-voice communication types, including “audio streaming”, where col. 4, ll. 46-48 teaches that music is a type of audio streaming); 
sending, by the UE, and based at least in part on the determining in the environment, a message to the serving base station for transitioning from using the first audio codec to using a second audio codec that provides a second audio bandwidth than the first audio bandwidth (Pawar col. 10, ll. 8-14, col. 5, ll. 56-61, col. 6, ll. 1-38, col. 1, ll. 62-65, table 1, fig. 2, the UE specifies the voice codec mode being switched to in an SIP message, where fig. 2 illustrates communication to the LTE network is via the base station, and so the SIP message is sent to the base station, and where the codec signaled corresponds to a particular type of non-voice communication as given by a table that can include different types of codecs, including narrow band codecs and wideband codecs); and 
continuing, by the UE, and via the serving base station, the voice call using the second audio codec (Pawar col. 5, ll. 37-46, fig. 2, the UE switches from using another codec to using the determined codec, during the UE’s voice communication).
While Pawar discloses that Enhanced Voice Services EVS is a voice codec in col. 1, ll. 57-65, and that the correspondence table of non-voice communication types to codecs is not limited (see col. 6, ll. 29-38), Pawar does not explicitly teach Enhanced Voice Services (EVS) audio codec, specifically as the codec used.
Further, while Pawar teaches at least determining that audio streaming is concurrent with a voice communication, Pawar does not explicitly teach “music being played in the environment,” or “that the music is being played in the environment.”
Still further, while Pawar teaches that the codec selected can change from one codec to another, with different bandwidths, Pawar does not explicitly teach that the change is to a codec that is greater than a first codec.
Eksler NPL teaches Enhanced Voice Services (EVS) audio codec (Eksler NPL Abstract).
Eksler NPL further teaches changing the codec to a greater bandwidth codec (Eksler NPL section III(C), figures 1 and 2, energy values of an audio signal being encoded with EVS are kept track of, and the bandwidth mode used is selected, where figure 2 illustrates scenarios (specifically the top three branches of the decision graph) where the current bandwidth mode BW[-1] is one that is lower than full band (FB), such as NB, WB or SWB, but the decision tree ends in switching the mode to FB).
Kang NPL teaches music being played in the environment and that the music is being played in the environment (Kang NPL section 3, a speech/music classification algorithm determines if music is in an input signal (thus also including if in the environment of the input) for EVS encoding).
Therefore, taking the teachings of Pawar and Eksler NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the bandwidth based EVS mode switching disclosed in Eksler NPL at least because doing so would allow for selecting the best coding mode for a particular signal (Eksler NPL section I).
Further, taking the teachings of Pawar and Kang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the speech and music detection disclosed in Kang NPL at least because doing so would provide a more robust classifier of input audio for adoption of EVS (see Kang NPL Abstract).
Regarding claims 2 and 8, Pawar does not teach the limitations of claims 2 or 8. Eksler teaches wherein the second [EVS – claim 2 only] audio codec is an EVS Full Band (EVS-FB) codec (Eksler section III(C), figure 2, the bandwidth selection includes FB (EVS-FB) bandwidth).
Therefore, taking the teachings of Pawar and Eksler NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the bandwidth based EVS mode switching to EVS full band as disclosed in Eksler NPL at least because doing so would allow for selecting the best coding mode for a particular signal (Eksler NPL section I).
Regarding claims 6 and 17, Pawar teaches further comprising: determining, by the UE, and during the [voice call – claim 6 / communication session – claim 17], that a value indicative of a radio frequency (RF) condition is equal to or greater than a threshold value (Pawar col. 9, ll. 45-53, the UE’s reported signal strength being used to select the voice-codec mode), wherein the sending of the message is further based on the determining that the value indicative of the RF condition is equal to or greater than the threshold value (Pawar col. 10, ll. 8-14, col. 9, ll. 45-53, the UE specifies the voice codec mode being switched to in an SIP message, where the basis of selecting/changing the voice codec is the signal strength as determined and reported by the UE).
While Pawar teaches that the UE reports a signal strength, that is the basis for selecting a code, Pawar does not explicitly teach a “threshold value,” however, it would be obvious to one of ordinary skill in the art that if a signal strength is a basis for a choice (between different codecs), there must be some comparison value used for that choice- a threshold. Therefore, such a modification would have been obvious to one of ordinary skill in the art as doing so would be combining prior art elements according to known methods to yield predictable results. see MPEP 2143(I)(A).
Regarding claim 7, Pawar teaches a user equipment (UE) comprising: a processor; and memory storing computer-executable instructions that, when executed by the processor, cause the UE to (Pawar col. 1, ll. 13-14, col. 8, ll. 29-40, UE carries out the disclosed process, the UE being a computer device such as a cell phone or tablet computer, which is known to have a processor with memory storing instructions): 
establish, via a serving base station, a communication session using a first audio codec that provides a first audio bandwidth (Pawar fig. 2, col. 4, ll. 40-50, col. 5, ll. 2-10, col. 7, ll. 52-65, UE via the connection 34 to base station (BS) 32, engages in voice over IP (VoIP) communication and controls which voice codec is used for the communication, where by default, codecs will have a particular bandwidth as given by their specification, for example, col. 6, table 1 provides that the codes used include wideband (WB) codecs); 
generate, during the communication session, audio data based on sound in an environment of the UE (Pawar col. 5, ll. 47-61, the UE engages in voice communication which will include sound from the UE); 
determine, based at least in part on the audio data (Pawar col.5, ll. 2-14, 37-61, the UE as an entity carrying out the process, determines the type of non-voice communication concurrent with the voice communication, using deep packet inspection (analysis of audio data) to determine a particular type of non-voice communication, where col. 5, l. 62 – col. 6, l. 10, including table 1, teaches that a mapping table provides the various non-voice communication types, including “audio streaming”, where col. 4, ll. 46-48 teaches that music is a type of audio streaming); 
send, based at least in part on determining that, a message to the serving base station for transitioning from using the first audio codec to using a second audio codec that provides a second audio bandwidth the first audio bandwidth (Pawar col. 10, ll. 8-14, col. 5, ll. 56-61, col. 6, ll. 1-38, col. 1, ll. 62-65, table 1, fig. 2, the UE specifies the voice codec mode being switched to in an SIP message, where fig. 2 illustrates communication to the LTE network is via the base station, and so the SIP message is sent to the base station, and where the codec signaled corresponds to a particular type of non-voice communication as given by a table that can include different types of codecs, including narrow band codecs and wideband codecs); and 
continue, via the serving base station, the communication session using the second audio codec (Pawar col. 5, ll. 37-46, fig. 2, the UE switches from using another codec to using the determined codec, during the UE’s voice communication).
Pawar does not explicitly teach that the sound includes frequencies outside of a range of frequencies associated with a human voice, or the sound includes the frequencies outside of the range of frequencies associated with the human voice.
Still further, while Pawar teaches that the codec selected can change from one codec to another, with different bandwidths, Pawar does not explicitly teach that the change is to a codec that is greater than a first codec.
Eksler NPL further teaches changing the codec to a greater bandwidth codec (Eksler NPL section III(C), figures 1 and 2, energy values of an audio signal being encoded with EVS are kept track of, and the bandwidth mode used is selected, where figure 2 illustrates scenarios (specifically the top three branches of the decision graph) where the current bandwidth mode BW[-1] is one that is lower than full band (FB), such as NB, WB or SWB, but the decision tree ends in switching the mode to FB).
Kang NPL teaches that the sound includes frequencies outside of a range of frequencies associated with a human voice, or the sound includes the frequencies outside of the range of frequencies associated with the human voice (Kang NPL section 3, a speech/music classification algorithm determines if music is in an input signal (having frequencies outside those for human voice) for EVS encoding).
Therefore, taking the teachings of Pawar and Eksler NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the bandwidth based EVS mode switching disclosed in Eksler NPL at least because doing so would allow for selecting the best coding mode for a particular signal (Eksler NPL section I).
Further, taking the teachings of Pawar and Kang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the speech and music detection disclosed in Kang NPL at least because doing so would provide a more robust classifier of input audio for adoption of EVS (see Kang NPL Abstract).
Regarding claim 11, Pawar teaches wherein sending the message occurs without user intervention in response to determining that (Pawar col. 10, ll. 8-14, col. 5, ll. 56-61, col. 6, ll. 1-38, col. 1, ll. 62-65, table 1, fig. 2, the UE specifies the voice codec mode being switched to in an SIP message with no discussion that user intervention is solicited or required).
Pawar does not teach the sound includes the frequencies outside of the range of frequencies associated with the human voice.
Kang NPL teaches the sound includes the frequencies outside of the range of frequencies associated with the human voice (Kang NPL section 3, a speech/music classification algorithm determines if music is in an input signal (having frequencies outside those for human voice) for EVS encoding).
Therefore, taking the teachings of Pawar and Kang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the speech and music detection disclosed in Kang NPL at least because doing so would provide a more robust classifier of input audio for adoption of EVS (see Kang NPL Abstract).
Regarding claim 12, Pawar teaches wherein the message includes a capability indicator indicating that the UE supports the second audio codec (Pawar col. 10, ll. 5-14, the UE uses and specifies the indicated voice codec mode in a SIP message to the base station), and wherein continuing the communication session using the second audio codec is based at least in part on a second UE involved in the communication session also supporting the second audio codec (Pawar col. 10, ll. 14-22, fig. 2, col. 7, ll. 52-65, UE in SIP communication with an end-user telephone (another UE – see col. 1, ll. 13-14, cell phones), to apply a determined voice codec as well, thus a second UE also supporting the same determined voice codec).
Regarding claims 13 and 19, Pawar does not teach the limitations of claims 13 and 19. Kang NPL teaches wherein [the – claim 19 only] determining that the sound includes the frequencies outside of the range of frequencies associated with the human voice comprises determining that music is being played in the environment (Kang NPL section 2.1 and 3, in determining that the input signal is music, the spectral difference is considered (frequencies outside range of human voice) and through various other features, the input signal is classified as music).
Therefore, taking the teachings of Pawar and Kang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the speech and music detection disclosed in Kang NPL at least because doing so would provide a more robust classifier of input audio for adoption of EVS (see Kang NPL Abstract).
Regarding claim 14, Pawar does not teach the limitations of claim 14. Kang NPL teaches wherein the determining that the music is being played in the environment comprises: providing the audio data as input to a trained machine learning model; and generating, as output from the trained machine learning model, a probability that a source of the sound is not the human voice (Kang NPL section 3, a trained LSTM classifier is used to determine whether (to the extent the system has a level of confidence/thus a probability) an input signal is speech or music (not the human voice)).
Therefore, taking the teachings of Pawar and Kang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the speech and music detection disclosed in Kang NPL at least because doing so would provide a more robust classifier of input audio for adoption of EVS (see Kang NPL Abstract).
Regarding claim 15, Pawar teaches a computer implemented method comprising: (Pawar col. 1, ll. 13-14, col. 8, ll. 29-40, UE carries out the disclosed process, the UE being a computer device such as a cell phone or tablet computer) 
establishing, by a user equipment (UE), and via a serving base station, a communication session using a first audio codec that provides a first audio bandwidth (Pawar fig. 2, col. 4, ll. 40-50, col. 5, ll. 2-10, col. 7, ll. 52-65, UE via the connection 34 to base station (BS) 32, engages in voice over IP (VoIP) communication and controls which voice codec is used for the communication, where by default, codecs will have a particular bandwidth as given by their specification, for example, col. 6, table 1 provides that the codes used include wideband (WB) codecs); 
generating, by the UE, and during the communication session, audio data based on sound in an environment of the UE (Pawar col. 5, ll. 47-61, the UE engages in voice communication which will include sound from the UE); 
determining, by the UE, and based at least in part on the audio data (Pawar col.5, ll. 2-14, 37-61, the UE as an entity carrying out the process, determines the type of non-voice communication concurrent with the voice communication, using deep packet inspection (analysis of audio data) to determine a particular type of non-voice communication, where col. 5, l. 62 – col. 6, l. 10, including table 1, teaches that a mapping table provides the various non-voice communication types, including “audio streaming”, where col. 4, ll. 46-48 teaches that music is a type of audio streaming); 
sending, by the UE, and based at least in part on determining that, a message to the serving base station for transitioning from using the first audio codec to using a second audio codec that provides a second audio bandwidth the first audio bandwidth (Pawar col. 10, ll. 8-14, col. 5, ll. 56-61, col. 6, ll. 1-38, col. 1, ll. 62-65, table 1, fig. 2, the UE specifies the voice codec mode being switched to in an SIP message, where fig. 2 illustrates communication to the LTE network is via the base station, and so the SIP message is sent to the base station, and where the codec signaled corresponds to a particular type of non-voice communication as given by a table that can include different types of codecs, including narrow band codecs and wideband codecs); and 
continuing, by the UE, and via the serving base station, the communication session using the second audio codec (Pawar col. 5, ll. 37-46, fig. 2, the UE switches from using another codec to using the determined codec, during the UE’s voice communication).
Pawar does not explicitly teach that the sound includes frequencies outside of a range of frequencies associated with a human voice, or the sound includes the frequencies outside of the range of frequencies associated with the human voice.
Still further, while Pawar teaches that the codec selected can change from one codec to another, with different bandwidths, Pawar does not explicitly teach that the change is to a codec that is greater than a first codec.
Eksler NPL further teaches changing the codec to a greater bandwidth codec (Eksler NPL section III(C), figures 1 and 2, energy values of an audio signal being encoded with EVS are kept track of, and the bandwidth mode used is selected, where figure 2 illustrates scenarios (specifically the top three branches of the decision graph) where the current bandwidth mode BW[-1] is one that is lower than full band (FB), such as NB, WB or SWB, but the decision tree ends in switching the mode to FB).
Kang NPL teaches that the sound includes frequencies outside of a range of frequencies associated with a human voice, or the sound includes the frequencies outside of the range of frequencies associated with the human voice (Kang NPL section 3, a speech/music classification algorithm determines if music is in an input signal (having frequencies outside those for human voice) for EVS encoding).
Therefore, taking the teachings of Pawar and Eksler NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the bandwidth based EVS mode switching disclosed in Eksler NPL at least because doing so would allow for selecting the best coding mode for a particular signal (Eksler NPL section I).
Further, taking the teachings of Pawar and Kang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the speech and music detection disclosed in Kang NPL at least because doing so would provide a more robust classifier of input audio for adoption of EVS (see Kang NPL Abstract).
Regarding claim 16, Pawar does not explicitly teach the limitations of claim 16. Eksler NPL teaches wherein: the first audio codec is at least one of: an Enhanced Voice Services Wideband (EVS-WB) codec; or an Enhanced Voice Services Super Wideband (EVS-SWB) codec; and the second audio codec is an Enhanced Voice Services Full Band (EVS-FB) codec (Eksler NPL section III(C), figures 1 and 2, energy values of an audio signal being encoded with EVS are kept track of, and the bandwidth mode used is selected, where figure 2 illustrates scenarios (specifically the top three branches of the decision graph) where the current bandwidth mode BW[-1] is one that is lower than full band (FB), such as WB or SWB, but the decision tree ends in switching the mode to FB).
Therefore, taking the teachings of Pawar and Eksler NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the bandwidth based EVS mode switching disclosed in Eksler NPL at least because doing so would allow for selecting the best coding mode for a particular signal (Eksler NPL section I).
Regarding claim 18, Pawar teaches wherein the communication session is established using the first audio codec as a default codec (Pawar col. 5, ll. 24-36, at the start of the voice communication, a first determined codec type is used (default)).
Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar, in view of Eksler NPL in view of Kang NPL, as set forth above regarding claim 1 from which claim 4 depends, and regarding claim 19 from which claim 20 depends, further in view of Li et al., (US 2018/0302515 A1, herein “Li”).
Regarding claims 4 and 20, Pawar teaches sending, by the UE, and based at least in part on the determining that, a second message to the serving base station for transitioning from using the second audio codec to using the first audio codec (Pawar col. 10, ll. 8-14, col. 5, ll. 56-61, col. 6, ll. 1-38, col. 1, ll. 62-65, table 1, fig. 2, the UE specifies the voice codec mode being switched to in an SIP message, where fig. 2 illustrates communication to the LTE network is via the base station, and so the SIP message is sent to the base station, and where the codec signaled corresponds to a particular type of non-voice communication as given by a table that can include different types of codecs, including narrow band codecs and wideband codecs); and determining by the UE (Pawar col.5, ll. 2-14, 37-61, the UE as an entity carrying out the process, determines the type of (or if there is) non-voice communication concurrent with the voice communication, using deep packet inspection to determine a particular type of non-voice communication).
Pawar does not explicitly teach further comprising, after the continuing the [voice call – claim 4 / communication session – claim 20] using the second [EVS – claim 4 only] audio codec: generating, by the UE, and during the [voice call – claim 4 / communication session – claim 20], second audio data based on additional sound in the environment of the UE; 
and based at least in part on [an analysis of – claim 4 only] the second audio data, that the music is no longer being played in the environment; the music is no longer being played in the environment;
and continuing, by the UE, and via the serving base station, the [voice call – claim 4/ communication session – claim 20] using the first [EVS – claim 4 only] audio codec.
Kang NPL teaches that the music is no longer being played in the environment; the music is no longer being played in the environment, and based at least in part on an analysis of the second audio data (Kang NPL section 3, feature vectors of input audio are processed (analysis) to determine whether speech or music is in the input signal, where a speech output would be made if music is no longer in the input signal).
Eksler NPL teaches using the first EVS audio codec (Eksler NPL section III(C), figures 1 and 2, energy values of an audio signal being encoded with EVS are kept track of, and the bandwidth mode used is selected, where figure 2 illustrates scenarios where the current bandwidth mode BW[-1] is full band (FB), but the decision tree ends in switching the mode (back) to a lower bandwidth such as SWB, WB or NB).
Li teaches further comprising, after the continuing the voice call/communication session using the second [EVS – claim 4 only] audio codec: generating, by the UE, and during the voice call/communication session, second audio data based on additional sound in the environment of the UE (Li fig. 12, para. 85, in a method flow that iterates step 1225, which occurs after a first appropriate codes is selected, and thus in continuing the voice call, the system checks if call conditions (from second, subsequent audio data which will include additional sounds) are incurring a new codec assignment); 
and continuing, by the UE, and via the serving base station, the voice call/communication session using the audio codec (Li para. 85, fig. 12, 1230, the call continues with a new codec configuration).
Therefore, taking the teachings of Pawar and Eksler NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the bandwidth based EVS mode switching disclosed in Eksler NPL at least because doing so would allow for selecting the best coding mode for a particular signal (Eksler NPL section I).
Further, taking the teachings of Pawar and Kang NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar with the speech and music detection disclosed in Kang NPL at least because doing so would provide a more robust classifier of input audio for adoption of EVS (see Kang NPL Abstract).
Still further, taking the teachings of Pawar and Li together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the codec mode control disclosed in Pawar to iteratively change based on updated analysis of the voice call signal as disclosed in Li at least because doing so would improve encoding over a network call (see Li para 43).

Allowable Subject Matter
Claims 3, 5, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are allowable over the cited art because for claims 3, 5 and 9-10, the claimed invention is further defined to include user prompts with the particular indications claimed, receiving user input from the prompts and conditioning the sending of messages indicating to a base station a change in codec, upon the receiving of user input. These limitations distinguish over an obvious combination of the cited art when they are recited fully, in combination with all of the limitations from intervening claims. The closest cited art of record is Li, in combination with Pawar, Eksler NPL and Kang NPL as given above in the rejection for claim 4. Li at least teaches in fig. 15 that multimedia data is provided at a user interface, therefore, the user interface would provide a means for a user to give input in response to system prompts. However, Li does not disclose that the user interface provides user prompts as specifically claimed in the whole of claims 3, 5 and 9-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al., US 10,904,798 B2, directed towards a UE that can be configured for codec bitrate adaptation via an interface with a base station.
Dietz et al., "Overview of the EVS codec architecture," 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2015, pp. 5698-5702, doi: 10.1109/ICASSP.2015.7179063, directed towards features of the EVS standard that allow for switching the codec used based on an input signal being directed towards just speech, or with mixed audio signal.
Kodali et al., US 2018/0376004 A1, directed towards techniques for codec selection based on link quality indicators, and where the selected codec is an Enhanced Voice Services codec.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656